Third District Court of Appeal
                                State of Florida

                            Opinion filed April 13, 2016.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D16-0034
                          Lower Tribunal No. 15-15284
                              ________________


                               V.T., the Father,
                                     Appellant,

                                         vs.

           The Department of Children and Families, et al.,
                                     Appellees.


     An Appeal from the Circuit Court for Miami-Dade County, Cindy S.
Lederman, Judge.

      Thomas Butler, P.A., and Thomas J. Butler, for appellant.

      Karla F. Perkins, for the Department of Children and Families; Laura J. Lee
(Sanford), for the Guardian ad Litem Program, for appellees.


Before LAGOA, EMAS and SCALES, JJ.

      PER CURIAM.
      We affirm. The trial court's final order terminating the parental rights of the

father is supported by competent substantial evidence.

      Affirmed.




                                         2